BEATTY, C. J.
I dissent from the order denying a rehearing of this "cause. It is very clear to my mind that the superior' court erred in denying plaintiff’s motion to he relieved from his stipulation waiving a jury trial. By amendment of the-pleadings new issues had been raised properly triable by jury, and the waiver of the right to a jury trial upon one issue was-not a waiver of the right as to other issues.
The order overruling the motion was an order of the court,, not of the department or of the judge of that department. The plaintiff had taken and presented his exception to the order, and to have the benefit of that exception was not, in my; opinion, obliged to renew his motion on the same ground when-, the cause came before another department for trial.